COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 APC HOMEMAKER SERVICES, INC.,                                   No. 08-14-00266-CV
                                                 §
                   Appellant,                                       Appeal from the
                                                 §
 v.                                                           County Court at Law No. 5
                                                 §
 ELVIRA PANDO,                                                 of El Paso County, Texas
                                                 §
                   Appellee.                                    (TC# 2014-DCV-1490)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.


       IT IS SO ORDERED THIS 16TH DAY OF DECEMBER, 2015.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.